Citation Nr: 1206023	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  04-37 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a heart murmur.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran's daughter, K.L.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1955 to December 1958.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In April 2006, the Veteran was scheduled for a personal hearing chaired by a Veterans Law Judge at the RO.  Due to illness, the Veteran was unable to appear for the hearing.  His daughter and his representative appeared on his behalf.  A transcript of the hearing has been associated with the Veteran's VA claims folder. The Board notes that the VLJ who conducted the April 2006 hearing has since retired from the Board.  The Board sent the Veteran a letter dated July 19, 2010 asking whether he would like the opportunity to testify at another hearing before a different VLJ.  The letter specifically notified the Veteran that if he does not respond within 30 days, the Board will assume he does not want a hearing and will proceed accordingly.  This 30 day period has expired, and the Veteran has not submitted any response to the letter.  Accordingly, the Board will proceed with the adjudication of the Veteran's claim.

In August 2006, February 2009,  September 2010, and May 2011 the Board remanded the Veteran's claim of entitlement to service connection for a heart murmur.  The VA Appeals Management Center (AMC) continued the previous denial in October 2007, May 2010, March 2011, and December 2011 supplemental statements of the case (SSOCs).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The competent and probative evidence of record serves to link the Veteran's currently diagnosed heart murmur to his military service.


CONCLUSION OF LAW

The Veteran's currently diagnosed heart murmur was incurred in military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a heart murmur.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in August 2006, February 2009,  September 2010, and May 2011, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in September 2011 with respect to his heart murmur claim, and a report of the examination was associated with his claims folder.  The Veteran's claim was readjudicated via the December 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his service connection claim in March 2004.  This letter appears to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in a March 2006 letter, as required by the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the Veteran's service connection claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.


Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), the medical evidence of record indicates diagnosis of a heart murmur.  See, e.g., the September 2011 VA examination report.   Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's December 1958 separation examination from service indicates "[h]eart murmur since 1956."  Furthermore, a service treatment record dated in August 1956 documents treatment for pericarditis with an undetermined etiology indicated.  Upon examination at that time, the Veteran's heart was found to be within normal limits to percussion, with the perioperative myocardial injury in the fifth interspace inside the mid-clavicular line.  There were no shocks or thrills, and the rhythm was regular.  Notably, there was a soft, high-pitched, short, systolic murmur, heard best somewhere between the basilar and apical region, without radiation.  This changed with position and respiratory phase and at times completely disappeared.  No other adventitious sounds were noted, and no organic heart disease was identified.  A chest X-ray taken at that time revealed normal findings.  The examiner diagnosed the Veteran with a murmur with a high-pitched squeaking quality.  Accordingly, based on the Veteran's service treatment records documenting treatment for and diagnosis of a heart murmur, Hickson element (2) is arguably met.  

Turning to Hickson element (3), medical nexus, the Board notes that the competent and probative evidence demonstrates that the Veteran's currently diagnosed heart murmur is related to his military service.  The only competent and probative medical opinion of record concerning the issue of medical nexus is the report of the September 2011 VA examiner.  

Specifically, the September 2011 VA examiner considered the Veteran's heart murmur with pericardial friction while on active duty as well as postservice treatment.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with a heart murmur and concluded that "[t]he Veteran's [heart] murmur had its onset while on active duty."  The VA examiner's rationale for her conclusion was based on a review of the Veteran's claims folder, as well as her finding that there was no evidence of the Veteran's systolic murmur being related to a congenital defect, the 1956 diagnosis of the murmur indicating when the Veteran's disability became symptomatic, and that the heart murmur was not a symptom of another underlying disorder.  

The September 2011 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  It also appears to be congruent with the Veteran's medical history.

The Board notes that a VA physician reviewed the Veteran's claims folder and concluded in an opinion dated in July 2009 that "there does not appear to be any evidence of any service-related cardiac condition..."  However, the Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, the opinion rendered by the VA physician is of no probative value.
  
In short, based on the total record, the Board finds that there is sufficient competent medical evidence to indicate a positive medical nexus between the Veteran's current disability and his military service.  Hickson element (3), and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for a heart murmur.  The benefit sought on appeal is therefore granted.  


ORDER

Entitlement to service connection for a heart murmur is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


